DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/351371 filed on 03/12/2019. Claims 1-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 and 08/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification does not spell out the abbreviation “CRC” in claims 3-4, 10-12, and 17-18.  
Appropriate correction is required.

Claim Objections
Claims 3-6, 10-12, 17-18 are objected to because of the following informalities:
As per claims 3-4, 10-12, and 17-18: should spell out “CRC” in the claim language.  
As per claim 5: deletes “(243)”.
As per claim 6: deletes “(340)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Champoux (U.S. Pub. 20200285390).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 

With respect to claim 1: Champoux discloses a  system for simultaneous testing of multiple solid state drives (SSDs), wherein the SSD has a sector size that is not an integral power of two (‘390, the abstract, par. 11), the system comprising: 
a tester block configured to receive a command to write an amount of data to the SSD starting at a starting address (‘390, par. 11, par. 50), 
wherein the starting address is not constrained to correspond to a sector boundary and the amount of data is not constrained to be an integral multiple of the SSD data sector size (‘390, par. 11, par. 50); 
logic within said tester block configured to determine a starting sector of the SSD corresponding to the starting address (‘390, par. 11); 
logic within said tester block configured to determine a number of sectors required to accommodate the amount of data (390, par. 11); 
a pattern generator configured to generate a pseudo-random sequence of data based on a sector number of the SSD written (‘390, par. 34, par. 37, par. 42, and par. 48); and 
wherein the tester block is also configured to write the pseudo-random sequence of data to the SSD (‘390, par. 57-58).  

With respect to claim 2: Champoux discloses the system of Claim 1 wherein a data written to the SSD is not stored outside of the SSD after being written to the SSD (‘390, par. 58-59).  
With respect to claim 3: Champoux discloses the system of Claim 1 further configured to generate a CRC for a sector's pseudo-random sequence of data (‘390, par. 54-55).  
With respect to claim 4: Champoux discloses the system of Claim 3 further configured to send the CRC to the SSD (‘390, par. 51).  
With respect to claim 5: Champoux discloses the system of Claim 1 wherein the pattern generator (243) is further configured a meta data pseudo-random sequence of data based on a sector number of the SSD written (‘390, par. 54, par. 59).  
With respect to claim 6: Champoux discloses the system of Claim 5 further configured to write the meta data pseudo-random sequence of data to the SSD, corresponding to a meta data field (340) of the sector (‘390, par. 51-53).  
With respect to claim 7: Champoux discloses the system of Claim 1 wherein the sector size of the SSD is selected from the set comprising 512, 520, 528, 4096, 4104, 4112, 4160, and 4224 bytes (‘390, par. 5 and par. 90).  

With respect to claim 8: Champoux discloses an automated test equipment (ATE) for simultaneous testing of multiple solid state drives (SSDs), wherein the SSD has a sector size that is not an integral power of two (‘390, the abstract, par. 10-11), the ATE comprising: 

wherein the starting address is not constrained to correspond to a sector boundary and the amount of data is not constrained to be an integral multiple of a the SSD data sector size (‘390, par. 11, par. 50); 
logic within said tester block configured to determine a starting sector of the SSD that corresponds to the starting address (‘390, par. 11, par. 50); 
logic within said tester block configured to determine a number of sectors required to accommodate the amount of data to be read (‘390, par. 11); 
wherein the tester block is also configured to read a sector from the SSD (‘390, par. 43, par. 50, and par. 58); 
a pattern generator configured to generate a pseudo-random sequence of data based on a sector number of the SSD (‘390, par. 34, par. 37, par. 42, par. 48 and par. 57-58); and 
logic configured to compare the data read from the SSD to the pseudo- random sequence of data (‘390, par. 42-43 and par. 58-59).  
With respect to claim 9: Champoux discloses the ATE of Claim 8, wherein the ATE does not store the pseudo- random sequence of data outside of the SSD after being written to the SSD (‘390, par. 58-59).  
With respect to claim 10: Champoux discloses the ATE of Claim 8 further configured to generate a write CRC for a sector's pseudo-random sequence of data (‘390, par. 51).  
With respect to claim 11: Champoux discloses the ATE of Claim 10 further configured to receive a read CRC from the SSD (‘390, par. 59 and par. 62-63).  
With respect to claim 12: Champoux discloses the ATE of Claim 11 further configured to compare the read CRC to the write CRC (‘390, par. 43, par. 45, and par. 62-63).  
With respect to claim 13: Champoux discloses the ATE of Claim 8 further configured to receive and execute at least one command between a command to write a sector to the SSD and receiving said command to read and verify (‘390, par. 61-63).  
With respect to claim 14: Champoux discloses the ATE of Claim 8 configured to test SSD sector sizes of 512, 520, 528, 4096, 4104, 4112, 4160, and 4224 bytes (‘390, par. 5 and par. 90). 
 
With respect to claim 15: Champoux discloses a machine-implemented method of testing a solid state drive (SSD), wherein the SSD has a sector size that is not an integral power of two (‘390, the abstract, par. 9 and par. 11), the method comprising: 
receiving a command to read and verify an amount of data to the SSD starting at a starting address (‘390, par. 11, par. 50),
wherein the starting address is not constrained to correspond to a sector boundary and the amount of data is not constrained to be an integral multiple of a the SSD data sector size (‘390, par. 11, par. 50); 
determining a starting sector of the SSD that corresponds to the starting address (‘390, par. 11, par. 50); 

reading a sector from the SSD (‘390, par. 43, par. 50, and par. 58);  ATSY-0044-0 1.0 1US/ACM/NAO45CONFIDENTIAL 
generating a pseudo-random sequence of data based on a sector number of the SSD (‘390, par. 34, par. 37, par. 42, par. 48 and par. 57-58); and 
comparing the data read from the SSD to the generated pseudo- random sequence of data (‘390, par. 42-43 and par. 58-59).  
With respect to claim 16: Champoux discloses the method of Claim 15 wherein the pseudo-random sequence of data is only stored by the SSD after being written to the SSD (‘390, par. 58-59).  
With respect to claim 17: Champoux discloses the method of Claim 15 further comprising generating a write CRC to the SSD for a sector's pseudo-random sequence of data (‘390, par. 51).  
With respect to claim 18: Champoux discloses the method of Claim 17 further comprising: receiving a read CRC from the SSD (‘390, par. 61-63); and comparing the read CRC to the write CRC (‘390, par. 61-63).  
With respect to claim 19: Champoux discloses the method of Claim 15 wherein said determining a starting sector of the SSD that corresponds to the starting address is independent of software instructions (‘390, par. 11, logic configuration (i.e., hardware) to determine a starting address) .  
With respect to claim 20: Champoux discloses the method of Claim 15 wherein said determining a number of sectors required to accommodate the amount of data to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851